129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Blessing U. AHURUONYE, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Blessing U. AHURUONYE, Defendant-Appellant.
Nos. 96-15971, 96-15972.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 7, 1997.

Appeal from the United States District Court for the Northern District of Calfornia, Nos.  CV-95-03495-EFL, CR-93-00387-EFL, Nos.  CV-95-03486-EFL, CR-92-00620-EFL;  Eugene F. Lynch, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Initially, we address two issues not raised before the district court.  First, Ahuruonye claims that the government failed to prove beyond a reasonable doubt the elements of conspiracy to commit bank fraud, 18 U.S.C. § 371, and money laundering, 18 U.S.C. § 1956.  Second, Ahuruonye claims that the government engaged in outrageous conduct that violated his right to due process by inducing him to commit the crimes.


3
We need not decide these issues because Ahuruonye is barred from making these claims for the first time on appeal.  See U.S. v. Reyes-Alvarado, 963 F.2d 1184 (9th Cir.1992).  96-15961/96-15972


4
In all other respects, the findings and conclusions of the district court are supported by the record.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3